               Case 3:21-cr-00053-JD Document 21 Filed 08/20/21 Page 1 of 2



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     ELISSE LAROUCHE
 3
     Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Elisse_Larouche@fd.org
 7

 8   Counsel for Defendant Almeraz
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 21-53 JD
15                      Plaintiff,                         STIPULATION AND [PROPOSED]
                                                           ORDER EXCLUDING TIME UNDER
16              v.                                         THE SPEEDY TRIAL ACT AND
                                                           REQUEST TO CONTINUE
17      ANDRE GUY ALMERAZ,                                 HEARING
18                      Defendant.
19

20

21           The above referenced case is set for a status conference on August 23, 2021, at 10:30
22   a.m. The parties jointly request to continue the matter to October 4, 2021, at 10:30 a.m.
23           The parties further stipulate and request that, under the Speedy Trial Act, the Court
24   exclude the time from August 23, 2021, to October 4, 2021. An exclusion is appropriate under
25   18 U.S.C. § 3161(h)(7)(B)(iv), effective preparation of counsel, taking into account the
26   exercise of due diligence. An exclusion of time from August 23, 2021, to October 4, 2021, is
27   also appropriate under 18 U.S.C. § 3161(h)(7)(B)(iv), as the ends of justice served the granting
28   of such continuance outweigh the best interest of the public and the defendant in a speedy trial.

     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER
               Case 3:21-cr-00053-JD Document 21 Filed 08/20/21 Page 2 of 2



 1           IT IS SO STIPULATED.
 2

 3
                       August 20, 2021                     STEPHANIE HINDS
 4                     Dated                               Acting United States Attorney
                                                           Northern District of California
 5
                                                                     /S
 6
                                                           KEVIN BARRY
 7                                                         Assistant United States Attorney

 8

 9
                      August 20, 2021                      GEOFFREY HANSEN
10                    Dated                                Acting Federal Public Defender
                                                           Northern District of California
11
                                                                     /S
12                                                         ELISSE LAROUCHE
                                                           Assistant Federal Public Defender
13

14

15
             IT IS SO ORDERED.
16

17
              August 20, 2021
             ___________________                   _____________________________________
18
             Dated                                 THE HONORABLE JAMES DONATO
19                                                 United States District Judge
20

21

22

23

24

25

26
27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 2
